Title: From Thomas Jefferson to Stephen Cathalan, Jr., 7 February 1803
From: Jefferson, Thomas
To: Cathalan, Stephen Jr.


            
              Dear Sir
              Washington Feb. 7. 1803.
            
            I will not look back to my letter files to see when I wrote to you or you to me, last. we are both men of business, and have not much time for any thing else. your letters are often recieved by the Secretary of state on business, which is the most important concern. we delay taking any measure respecting your office until you shall have had time enough to remove the obstacles opposed by your own government. what cannot be obtained at one moment may at a more favorable one. when you despair you will tell us so. Mr. Monroe being on his departure for Paris, I could not omit so safe an opportunity of recalling myself to your recollection. the change of neighbors at New Orleans, and some late occurrences there have rendered it expedient to join mr Monroe to mr Livingston to make arrangements for the preservation of peace & friendship with France under our new situation as neighbors. I have understood from our officers who have visited Marseilles in their cruizes that your father & mother are still living. I pray you to present me to them respectfully, & to assure them I always recollect with sensibility the civilities I recieved from them at Marseilles. make my compliments acceptable too to Made. Cathalan, and to my young friend your daughter, who is now, I suppose, a mater-familias. your kindness in furnishing me, while I was at Paris, with the productions of the South of France of the best quality, has encouraged me to ask the same favor of you here, where we can get only the very worst. we have now so many merchant vessels trading to the Mediterranean that I imagine you have frequent opportunities to New York, Philadelphia, or the ports of the Chesapeak. I therefore take the liberty of sending an invoice on the back hereof of the articles & quantities desired. my Maitre d’hotel who makes it out, is confident you will understand what he means by caisse, boete, panier &c. should you be at a loss, you may be enabled to conjecture what he means, by knowing that he intends this for a year’s supply. not being able to guess the amount of these things I have thought you would be so kind as to forward them, sending me at the same time a bill of the cost by different conveyances, and within two months after the reciept of your letter I will place the money in Paris subject to your order, or if you have any correspondent here, I will pay it to your order on sight, as shall be most convenient to you. to this invoice I would have added 100. bottles of White hermitage wine of the crops of M. de Meuse, de Loche, Berger avocat, le chanoine Monron, Gaillet, or de Beausace. when I was at Tains in 1787. on my way to Marseilles, I examined the vineyards of Hermitage, and the cellars at Tains, and found that the whole of the white wine of Hermitage of first quality was made in the vineyards of these individuals. some of them are doubtless dead, but some living, and the same vineyards & management if continued, probably produce the same qualitied wine. I say I should have added this to my request, but that I know the difficulty of communication from Tains to Marseilles, and that in so obscure a village as Tains you may not have a correspondent. I always have found it safest to address my orders for wine to the proprietor of the vineyard himself, who will send it faithfully for the credit of his vineyard. I leave this matter to your own convenience.—as a number of small packages are liable to egarements on the way, it is best to put a number of the small cases, boxes, & baskets together into large ones. Accept my apologies for this trouble, and assurances of my constant esteem and respect.
            
              Th: Jefferson
            
          